DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/22 is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  the limitation “one device” in line 3 should be changed to “the one device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the one address" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chihara (US 2008/0309464 A1) in view of Kim (US 2020/0059320 A1) and further in view of Sasaki et al. (US 2015/0317061 A1).
Consider claim 1, Chihara teaches a device-registration-operation assisting apparatus in a device management system that includes a plurality of devices installed in a building and a management device connected to the devices via a network, , the device-registration- operation assisting apparatus being configured to assist in a registration operation for registering each of the plurality of devices to the device management system, the device-registration-operation assisting apparatus (abstract and Fig. 1) comprising: 
an emitter configured to emit an electromagnetic wave, the emitter being integrated into or positioned near one device of the plurality of devices (Fig. 5, step s5 and paragraph 59, ID origination device 100 sends out a signal); and 
a mobile terminal, the mobile terminal including a receiving unit configured to receive the electromagnetic wave (Fig. 5, ID acquiring unit 210 and paragraph 59),
a display configured to display device information of the one device (Fig. 5, step s8 and paragraph 59, the received ID information is displayed), and 
an input unit configured to receive an input of registration information in order to perform the registration operation with respect to the one device (Fig. 5, step s9 and paragraph 61, worker inputs installation information), 
a controller that controls the display, the controller being configured to either not display the device information of the one device or change the display of the device information of the one device after the registration operation of the one device has been completed (paragraph 61, a confirmation screen is displayed when input from the worker is received).
Chihara does not teach the emitter being configured to stop emission of the electromagnetic wave after the receiving unit receives the electromagnetic wave.
Kim further teaches the emission unit being configured to stop emission of the electromagnetic wave after the receiving unit receives the electromagnetic wave (paragraph 124, end repetitive transmission upon an acknowledgement is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of reducing power consumption and resource uses.

The combination above do not teach display both a list of the plurality of devices including the one device and a map of an inside of the building simultaneously, the list and the map being displayed separately on different portions of the display.
Sasaki further teaches display both a list of the plurality of devices including the one device and a map of an inside of the building simultaneously, the list and the map being displayed separately on different portions of the display (Fig. 27, 28, 54 and 72 and paragraph 291-294 and 393-397, device icon 501 shows a list of devices displayed separately from the map on the screen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of providing the user with an easier visualization of the system.

Consider claim 7, Kim further teaches the emitter is configured to stop emission of the electromagnetic wave after the receiver receives the electromagnetic wave (paragraph 124, end repetitive transmission upon an acknowledgement is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of reducing power consumption and resource uses.

Consider claim 8, Chihara also teaches the input unit includes at least one of a keyboard, a touch panel, or an audio input device (paragraph 60, touch panel).

Consider claim 9, it is a design choice to have the list above the map on the display. Sasaki teaches in Fig. 27, 28, 54 and 72 the list on the side of the map. However, the list can be above the map with preference or design choice.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of providing the user with an easier visualization of the system.

Consider claim 10, Sasaki further teaches The device-registration operation assisting apparatus according to claim 1, wherein the controller is configured to change the display of the device information of the one device after the registration operation of the one device has been completed, the changing the display includes changing how the one device is displayed in the list and changing how the one device is displayed on the map (Fig. 6-7, shows before and after device registration and Fig. 31-32, shows information of the location added after registration the devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of providing the user with an easier visualization of the system.

Consider claim 11, Sasaki further teaches the controller is configured to display the device information adjacent the registration information in the list (Fig. 35, the device ID and registration information are adjacent to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of providing the user with an easier visualization of the system.

Consider claim 12, Sasaki further teaches the device information is unique identification information assigned to one device, and the registration information position information designating a location of the one address on the map (Fig. 35, the device ID and arrangement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and include above teachings for the purposes of providing the user with an easier visualization of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        8/10/22